--------------------------------------------------------------------------------

 
EXHIBIT 10.3
STOCK SALE AND LOCK-UP AGREEMENT
 
AGREEMENT dated as of the May 10, 2006, by and among Equitex, Inc., (the
“Company”), and MBC Global, LLC, an Illinois limited liability company (“MBC”),
Corporate Capital, Inc. a Minnesota corporation, Carolyn Companies, a Colorado
corporation, Moore Investments, Inc., an Illinois corporation, Paul A. Moore,
Kathy Moore, Kevin F. Flynn, as Trustee of the Kevin F. Flynn June 1992
Non-Exempt Trust, European American Perinvest Group Bermuda., a British Virgin
Island corporation, Fritz Voelker John Eric Landry, Colin P. Markey, Sherie
Swiontek, Mark Savage and Daniel Ryweck (collectively referred to as the
“Shareolders or Shareholder”)
 
W I T N E S E T H:
 
WHEREAS, the Company and the Shareholders have entered into a Settlement
Agreement dated May 10, 2006 (the “Settlement Agreement”);
 
WHEREAS, pursuant to the terms of the Settlement Agreement each Shareholder
received shares of common stock of the Company;
 
WHEREAS, pursuant to the terms of the Settlement Agreement the parties hereto
have agreed to place certain restrictions on the sale or transfer of the
Shareholder’s Stock.
 
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other valuable consideration receipt of which is hereby
acknowledged, it is agreed as follows:
 
1. Except as provided herein, the Shareholder agrees that the Shareholder will
not sell, pledge or otherwise dispose of any of the Shareholder’s Stock for a
period of 3 months from the date hereof. The Shareholder shall be permitted to
sell a maximum of one-third of the shares received by the respective Shareholder
every thirty days, beginning with the delivery of the first certificates. An
Escrow Agreement shall be entered into whereby EQTX shall deliver to the Escrow
Agent three certificates in the name of each Shareholder. Upon receipt of the
shares, the Escrow Agent shall release those shares as permitted and each thirty
days thereafter in accordance with the terms of the Escrow.


2.The foregoing restrictions on the sale of the Shareholder’s Stock does not
prohibit: (a) any pledge of Shares made pursuant to a bona fide loan transaction
that creates a security interest; (b) any transfer to the ancestors, descendants
(including adopted children) or spouse of the Shareholder or to trusts for the
benefit of such persons or the Shareholder; (c) any transfer to any entity which
is wholly owned or controlled by the Shareholder; (d) any bona fide gift; (e)
transfers or distributions pursuant to testamentary transfers or pursuant to the
laws of intestate succession; or, (f) transfers to any affiliates (officers,
directors, or 5% shareholders) of the Shareholder involving less than 5% of the
Company’s outstanding shares; provided that the Shareholder shall inform the
Company and the recipient of such pledge, transfer or gift prior to effecting
it. Notwithstanding the foregoing, in the event of a pledge, transfer or gift
according to the foregoing all certificates shall bear the notation and be
subject to the restrictions set forth in section 1 herein.
 
 

--------------------------------------------------------------------------------


 
3.  The restrictions set forth in paragraph 2 also shall only lapse and be of no
further effect upon the dissolution of the Company.
 
4.  The limitation on the number of shares of common stock which may be sold
hereunder pursuant to paragraph 2 hereof shall be adjusted proportionally to
reflect any stock dividend or stock split, combination of shares, merger, or
consolidation effected by the Company.
 
5 Each of the Parties hereto represents and warrants to the other that it has
the requisite power, corporate or otherwise, and authority to enter into and
perform this Agreement and the transactions contemplated hereby; that the
execution, issuance and delivery of this Agreement and the agreements and
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action and no further consent or authorization on behalf of
the Parties is required; and that this Agreement constitutes the valid and
binding obligation of each of the Parties enforceable against each of the
Parties in accordance with its terms.
 
6.  The Parties hereby covenant, each to the other, that it and they shall
execute any further documentation as may be required reasonably to give effect
to this Agreement, the agreements referred to herein, and the transactions
contemplated hereby and thereby.
 
7.  This Agreement is irrevocable and shall be binding on the undersigned and
the respective successors, heirs, personal representatives, and assigns of the
undersigned.


8.  This Agreement sets forth the entire understanding of the Parties hereto
with respect to the subject matter hereof, merges and supersedes all existing
agreements between or among any of them concerning the subject matter hereof,
and may be altered or amended only by written instrument duly executed by the
Party against whom such alteration or amendment is sought to be enforced.
 
9.  All notices or other communications given or made pursuant hereto shall be
in writing and shall be deemed given if delivered personally or by facsimile or
sent by overnight courier to the Parties at the following addresses (or at such
other address or facsimile number for the Party as shall be specified by like
notice):
 
Company:    Equitex, Inc.
        7315 East Peakview Avenue
Englewood, Colorado 80111
 
Shareholder: Shareholders and addresses as set forth Exhibit 1.
 
 

--------------------------------------------------------------------------------


 
10.  This Agreement shall be governed and construed in accordance with the laws
of the State of Delaware applicable to agreements made and to be performed
entirely within such State.
 
11.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.
 
 
 
Equitex, Inc.
 
 
By:/S/ HENRY FONG
Name: Henry Fong
Title: President




MBC GLOBAL, LLC:
         
By: /S/ JON ERIC LANDRY
 
Its: COO
         
 
CORPORATE CAPITAL, INC.:
         
By: /S/ MARK SAVAGE
 
Its: PRESIDENT

 


--------------------------------------------------------------------------------



 
 
 
CAROLYN COMPANIES:
         
By: /S/ THEODORE H. SWINDELLS
 
Its: PRINCIPAL
     
 
MOORE INVESTMENTS, INC.:
         
By: /S/ PAUL A. MOORE
 
Its:      
     
 
PAUL A. MOORE
     
 
/S/ PAUL A. MOORE
     
 
KATHY MOORE
     
 
/S/ KATHY MOORE

 

     
 
KEVIN F. FLYNN JUNE 1992 NON-EXEMPT TRUST:
         
By: /S/ KEVIN F. FLYNN
 
Its Trustee
     
EUROPEAN AMERICAN PERINVEST GROUP BERMUDA
         
By: /S/ THEODORE H. SWINDELLS
 
Its: SHAREHOLDER






--------------------------------------------------------------------------------


 
 
 
JON ERIC LANDRY
         
/S/ JON ERIC LANDRY
     
COLIN P. MARKEY
         
/S/ COLIN P. MARKEY
         
SHERIE SWIONTEK
         
/S/ SHERIE SWIONTEK
     
MARK SAVAGE
         
/S/ MARK SAVAGE
     
DANEIL RYWECK
         
/S/ DANIEL RYWECK
          FRITZ VOELKER                /S/ FRITZ VOEKLER


 

